Name: Commission Regulation (EC) No 538/94 of 10 March 1994 laying down certain prices and amounts fixed in ecus for dried fodder and reduced as a result of the monetary realignments
 Type: Regulation
 Subject Matter: agricultural activity;  prices;  agricultural policy;  monetary relations;  monetary economics
 Date Published: nan

 No L 68/20 Official Journal of the European Communities 11 . 3. 94 COMMISSION REGULATION (EC) No 538/94 of 10 March 1994 laying down certain prices and amounts fixed in ecus for dried fodder and reduced as a result of the monetary realignments 1069/93 ('), fixes the difference between the aid for dehy ­ drated fodder and the aid for fodder otherwise dried ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as amended by Regulation (EC) No 3528/93 (2), and in particular Article 9 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (3), as last amended by Regula ­ tion (EEC) No 1663/93 (4), and in particular Article 1 thereof, Whereas Regulation (EEC) No 3824/92 lists the prices and amounts fixed in ecus which are to be divided by the coefficient 1,000426 fixed in Commission Regulation (EEC) No 537/93 (*), as last amended by Regulation (EEC) No 1331 /93 (*), and provides for the resulting prices and amounts to be specified for each product group concerned ; whereas the prices and amounts thus altered must apply from the beginning of the 1994/95 marketing year ; whereas, furthermore, the guide price for dried fodder and the difference between the aid for dehydrated fodder and the aid for fodder otherwise dried should be adjusted ; Whereas Council Regulation (EEC) No 1288/93 0 fixes the guide price for dried fodder for the 1993/94 and 1994/95 marketing years ; Whereas Article 4 of Commission Regulation (EEC) No 1 528/78 ( ®), as last amended by Regulation (EEC) No Article 1 1 . The guide price for dried fodder as referred to in Article 1 of Regulation (EEC) No 1288/93, reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be ECU 176,29 tonnes. 2. The difference between the aid for dehydrated fodder and the aid for fodder otherwise dried as referred to in Article 4 of Regulation (EEC) No 1528/78 reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be ECU 24,68 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 387, 31 . 12. 1992, p. 29. rf OJ No L 158, 30. 6. 1993, p. 18. 0 OJ No L 57, 10. 3. 1993, p. 18. 0 OJ No L 132, 29. 5. 1993, p. 114. 0 OJ No L 132, 29. 5. 1993, p. 1 . 0 OJ No L 179, 1 . 7. 1978, p. 10. 0 OJ No L 108, 1 . 5. 1993, p. 114.